,--.

                                                                            R-925


                                       OFFICE           OF
                     THEATT               RNEY GENERAL
PRICEDANIEL
ATTORNEY GENERAL                     December   4,    1947

         Hon. J. H. Rasco, Director
         Livestock Sanitary Commission
         2002 W. T. Waggoner Building
         Fort Worth 2, T e x a s                Opinion      Ro.   Q-449

                                                Re:     Payment of travel
                                                        expenses  of person-
                                                        nel of the Livestock
                                                        Sanitary  Commission
                                                        from funds appropriat-
                                                        ed by B. B. 19, 50th
                                                        Leg.

         Dear QIr:

                       Your request      for an opinion     concerns   the pay-
         ment of e'xpenses of the State Qeterinarlan              and the Lab-
         oratory   Director      of the Livestock      Sanltarg   Commission
         while attending       a meeting of the United States Livestock
         Sanitary     Assoclation'ln       Chicago from December 1 through
         5 from the $150,000.00          appropriation     In H.B. 19, 50th
         Legislature.       By letter      dated NovembeP 10, 1947, this of-
         fice   advised Hon. Roy Loventhal,           Chairmen, Livestock
         Sanitary     Commisslon,      that the contemplated      trip of Doc-
         tors Jim L. Adrian,         State Veterinarian,       and Donald D.
         Demke, Laboratory         Dlreotor,    to Chlcago was State business,
         and said letter       was "written      in accordance    with the pro-
         visions    of 5. B. Bo. 391, Sec. 2 (ll),           50th Leg.'    (Gen-
         eral Approprlatlon         Bill   for State Departments and Agencies).

                      Sections    1 and 4,   the pertinent         parts   of H. B.
         19 under    consideration,    ere   as follows:

                       "Section   1.   It shall be the duty of
               the Livestock      Sanitary    CommlssFon to estab-
               lish quarantines       against    other States,    ter-
               rltorles     and foreign    countries    and portions
               %hereof,     and against    certain    areas of the
               territory      of the State or subdivisions        there-
                of whenever,     in the judgment of the Commis-
               sion,    such quarantines      may be necessary       or
               advisable      to prevent an outbreak       of Foot and
                                                                         .




Hon.   J. H. Rasco     - Page   2   (Q-449)



       Mouth DFsease in Texas, and to otherwise
       establish    quarantine%    within     the Stat.6
       of Texas in such form and manner as              to
       said Commission may appear to.be            necessary
       or advisable,     In order to prevent an out-
       break of Foot and Mouth Disease,            or   to
       prevent a spread of said disease.              The
       Livestock    Sanitary    Commission may in such
       quarantines,     establish   in relationship        to
       Foot ‘and Mouth Disease,       forbid    and prohibit
       all movement of livestock         of any character
       or desoription      and commodities      and other
       goods and articles       as shall    in the order
       establishing     suoh quarantine      be specified.
       Botice    of such quarantine,      when so estab-
       lished,    shall be given as now provided           by
       law for other quarantines        ~established      by the
       Livestock    Sanitary    Commission.      . . s

               “In order that the provisions         of this
       Act may be effectively        carried    out and admin-
       istered    and in order to prevent an outbreak
       of Foot and Mouth Disease within the State of
       Texas there Is appropriated          as an emergency
       appropriation      fro@ the General Revenue Fund of
       the State of Texas the sum of One Hundred and
       Fifty    Thousand Dollars     ($150,000),     whicha ;i;
       Shall be Snd is made available           from and f
       the passage of this Act to the Livestook              Sani-
       tary Commission to be used for the specific
       purpose    of carrying   out the provisions        of this
       Act in the prevention        or spread of an outbreak
       TFoot      and FIouth Disease     in this State;       this
       appropriation      to be available     to the Livestock
       Sanitary    Commission for and only for the pur-
       pose of quarantines,       or such other measures
       that may be adopted by the Livestock            Sanitary
       Commission for the prevention          and spread of an
       outbreak    of Foot and Mouth Disease,         and, if and
       when, in the opinion       of the Livestock       Sanitary
       Commission there no longer          remains a threat      or
       danger of an outbreak        or spread of Foot        and
       Mouth Disease      in Texas, said Commission shall           so
       certify    and the unused portion        of this approprla-
       tion shall     thereupon revert      to the General Reve-
       nue Fund of the State.         The Livestock     Sanitary
       Commission is hereby authorized            to use any or all
       of the money appropriated         by this Act in any man-
       ner It deems necessary        for the carrying      out of
Hon.   J.   H. Rasco   - Page 3    (Q-449)


       the provisions    of this Act;    In the ex-
       penditure   of the fuuda appropriated      by
       this Act the Livestock      Sanitary  Commis-
       sion shall   not be bound by the limlta-
       tions contained     in Senate Bill   317,Aots
       of the Regular Session      of the Forty-
       ninth Legislature.*      (Bmphasis supplied)

           .’ The provisions    of H.B. 19 relate   solely   to
the establishment       of quarantines   to prevent an out-
break of foot and mouth disease        In Texas or to prevent
its spread.      As stated    in the Act, the $150,000 ap-
propriation     now avallabla    to the Livestock   Sanitary    Com-
mission    is to be used only for the purpose of quaran-
tines   or other measures adopted by the Commission to
combat the outbreak       of foot and mouth disease in Texas.
           We believe    thst the Legislative     intent  in us-
ing the language    “or such other measures” was to refer
to other preventive     means or methods of combating      foot
and mouth disease,     such as quarantines,     and did not en-
compass payment of traveling     expenses     of the Commission’s
offiders  and employees while attending        a national  meet-
ing or ccqvention    where this disease     will be a maln top-
io of discussion.

           It ia true that the Act provides      that the Com-
mission  is authorized     to use the money “in any manner it
deems necessary     for the provisions  of this Act,”
that it shall    not be bound by the provisions      of the gen-
eral epproprlations     Act of the 49th Legislature.      (S.B.
317)
            However, we believe     the above language is limit-
ed by the specific    words of the Act that the money is to
be used “for and only for “(1)” the purposes          of quarantines”
or (2) other measures adopted for the preventl.on and spread
of the dlaease.     Though there may be room for difference          01
   ii        the mstter,    It is our conalusion     that partlcipa-
E!oi ii rgeneral     Livestock   Sanitary   Convention    in Chicago,
where only a portion     thereof  is devoted to Hoof and Mouth
Disease,   smy not be classed    as a measure adopted for the
prevention   and spread of Hoof and Mouth Disease.          Of course
it is not a quarantine.

              It is further   true that B.B. 19 authorizes        expen-
ditures    for travel   expense without    the limitations     of the
riders    of the Appropriation    Bill  of the 49th Legislature.
We’.consfrue    suoh provisions   to relate   to travel    directly
Hon.   J. H. Rasco    - Page 4     (V-449)



associated    with one of the two’ fipecifically      named’pur-
poses.     We do not aonslder~a  general    natlocial   conven-
tion to be within    these ~purposes.

             However worthy’ the Commlssloti~s purposes         In
sending Its representatives       to the Ch,lcago meeting,       and
however valuable    their participation      in’ the discussions
there,    money mey not be paid from the State Treasury ex-
oept in pursuance     of the appropriation      made by the Legis-
lature,    and with the 1lmltatlons     prescribed     therein.    The
definition    of the terip “appropriation”      involvea    an idea
of a fund set aside for a speolflo         purpOhe or use, and
it 1s well established      that public    moneys may not be di-
verted from that speoific       purpose for whioh the         were ap-
proprla ted.    6 Corpus Juria Secundum, p. 123; 3k Tex.
Jur. 314.

             You are, therefore,      advised    that traveling    6x-
penses of the State Veterinarian          8nd of the Laboratory
Director    of the Livestock     Sanitary    Commission to be in-
cub6d     while attendlhg    a meeting of the United States
Livestock    Sanitary   Aasoolatlon    in Chloago may not bti,paid
from the $150;000 appropriation          contained     in H.B. 19,
50th Legislature,     but thet auah travel        expense should be
charged to the amount provided         generally     for your depert-
ment by the 50th~Legislatnre         in the General Appropriation
Bill.



              Trtivellng      expense8 of the Livestock
       Sanitary    Commisalonls       representatives    Fn
       attending     a national      meeting of livestock
       ranitary     officials      msy not be paid    from
       the approprlatlon         oontained    in B.B. 19,
       50th Legislature,          (Bme~genoy Hoof and
       Mouth Disease Quarantine           Aot) but must be
       oherged to the regular Departmental appro-
       priation,

                                     Yours   very   truly

APPROVED:                        ATTORHHYGEllBRAL OF TXAS


                                 BY
ATTORHEY    GENERAL                                  Assistant

JTB/mw/lh